Per Curiam.
.This was an action in ejectment, in which both plaintiff and defendant 'claimed under a common grantor. The deed under which plaintiff claimed was senior in date and record to defendant’s deed. The case involved the construction of the deed under which plaintiff claims, there being no material conflict in the evidence. In the. granting clause of the deed the lands conveyed are described as follows: “# 1. All of lot 169 in 24th dist., 3rd section of Floyd Co., Ga., containing one hundred and sixty acres, more or less. # 2. The east half of lot 193 in the 24th dist. and 3rd section of Floyd county, Georgia, containing eighty acres, more or less. fp 3. The south half of lot 163 in 22nd dist. and 3rd section of said county, containing eighty acres, more or less, and being all of said lot south of the Southern Railway, except several small fractional lots sold off in the town of Seney, about one acre, more or less. pp 4. 210 acres, more or less, in 21st dist. and 3rd section of Polk county, Ga., being ten acres off the north side of lot 20 and all of lots 19, 56, 57, 94, and 95. pp 5. Lot 54 in the 22nd dist. and 3rd section of Polk county, Georgia, containing forty acres.” By way of further description the deed contains the following clause: “Tracts numbers one and two are those conveyed to me this day by Wright Willingham. Numbers 3, 4, and 5 compose my entire farm lying in one body in Polk and Floyd counties, adjacent to Seney, Georgia, and described in a mortgage to said Wright Willingham dated January 10, 1911, and recorded in Floyd county in Book Z-2 of Mortgages, page 662.” The land in controversy is a part of tract No. 3 as designated in the deed, that is, it is a part of the south half of lot 163, twenty-second district and third section of Floyd county. It is not adjacent to, but lies wholly within, the town of Seney, Ga. It . was owned by the grantor and constituted a part of her “entire farm lying in one body” at the time of the execution of the deed. Held: Properly construed, the deed conveyed the tract of land in dispute to the plaintiff; and the court did not err in directing a verdict for him, the issue of mesne profits having been waived.

Judyment affirmed.


All the Justices concur.